DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 2-8), in the reply filed on June 2, 2021, is acknowledged.
A Markush search of the full scope of process claim 2 did not retrieve any applicable prior art references.  See “SEARCH 6” through “SEARCH 7” in enclosed search notes.
A review of those results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
A Markush search of the genus formula (II) and starting compound (a) of claim 3 using Registry and Casreact databases of STN did not retrieve any prior art.  Furthermore, a review by inventor and assignee/owner name did not retrieve any double patent or prior art.  See “SEARCH 8” in enclosed search notes.
A review of the “SEARCH 6” through “SEARCH 8” search results by inventor and assignee/owner name did not retrieve any double patent or prior art references.
Therefore, the elected Group II claims are free of the prior art and double patent art.
The Election of Species Requirement of 12/02/2020 is withdrawn, since the elected Group II claims are free of the prior art.
The Restriction Requirement of 12/02/2020 is maintained.  Group I cannot be rejoined since it is drawn to a compound/composition claim whereas Applicants elected the method claims.  Elected method claims cannot be rejoined to non-elected compound/composition claims.
Applicants must cancel non-elected Group I claim 1 to move this application to allowance.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 2, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Current Status of 16/775,451
Original claims 2-8 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/775,451, filed 01/29/2020, as a U.S. Non-Provisional patent application, which claims Priority from Provisional Application 62/798,735, filed 01/30/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The amendment to the Specification of June 2, 2021 is accepted and can be formally entered into the record.
The title of the application is objected to for containing “Novel”.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Words such as “New”, “Novel”, and “Improvement” are not permitted in the title.  See MPEP 606.
The following title is suggested:  -- Synthetic Process and Intermediates -- .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite since the artisan is left wondering what are the specific step(s) utilized to perform the objective of making the product?
Although claim 2 indicates an objective of making a product by using the starting compound, claim 2 is indefinite because it lacks the steps needed to carry-out/conduct the process of using the starting compound.  For example, how is the starting compound used to make the product?  What reactants or reaction conditions are also utilized?
This rejection will be rendered moot once Applicants add specific steps disclosing how the starting compound of claim 2 is used to make the product of claim 2.
Conclusion
Claim 2 is not presently allowable as written.
Claims 3-8 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a process to produce 
    PNG
    media_image1.png
    275
    669
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    279
    692
    media_image2.png
    Greyscale
 according to instant claim 2.
The reference SPEAKE (WO 2019/245590 A1), teaches a process 
    PNG
    media_image3.png
    237
    659
    media_image3.png
    Greyscale
 (see page 26).
However, the reference SPEAKE is a close art, and not a prior art reference, at least because the product of SPEAKE, above, has a -CN on the 
    PNG
    media_image4.png
    219
    225
    media_image4.png
    Greyscale
 moiety, wherein said –CN is attached on a carbon ring backbone atom that (per instant claim 2) should be a nitrogen ring heteroatom.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying reference SPEAKE to arrive at the claimed process of instant claim 2.
Furthermore, there is no known prior art reference that either teaches or anticipates a process of claim 3.
A structure search of the genus formula (II) [the product of claim 3] and the starting compound (a) of claim 3 in Registry and Casreact databases of STN (see “Search 8” in enclosed search notes) did not retrieve any references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625